Citation Nr: 0003810	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-16 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the right buttock, Muscle Group XVII, with 
retained metallic foreign body, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the left posterior thorax, Muscle Group 
II, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the right lower arm near the elbow, Muscle 
Group VII, with retained metallic foreign body, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the right anterior thigh, Muscle Group 
XIV, with retained metallic foreign body, currently evaluated 
as 10 percent disabling.

6.  Entitlement to an increased rating for obliteration of 
the left costophrenic angle, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to April 
1970.

These issues currently on appeal arise before the Board of 
Veterans' Appeals (Board) from a July 1997 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Jackson, Mississippi.

The issues of increased ratings for the residuals of all 
shell fragment wounds for obliteration of the left 
costophrenic angle are addressed in the REMAND portion of 
this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for PTSD has been 
developed.

2.  The veteran's PTSD is manifested by anxious mood and 
affect, startle reaction, poor abstracting ability, fair 
insight, nightmares, and a GAF score of 55.  


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R.§ 4.7, Part 
4, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded, in that he has presented a plausible claim.  38 
U.S.C.A. § 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), the 
Board is obligated to assist the veteran in the development 
of his claim.  Upon a review of the record, the Board finds 
that all of the evidence necessary for adjudication of his 
claim has been obtained. 

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1999), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities. 38 C.F.R. 
Part 4 (1999).

The veteran's service connected PTSD is currently evaluated 
as 30 percent disabling under Diagnostic Code 9411 of the 
Schedule for Rating Disabilities. 38 C.F.R. Part 4.  A 30 
percent evaluation is warranted when occupational and social 
impairment is found with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  (effective on 
November 7, 1996).

A VA psychiatric examination was conducted in September 1986.  
PTSD was diagnosed.  The RO, in December 1986, granted 
service connection for PTSD and assigned a 10 percent rating. 

The Board, in September 1988, assigned a 30 percent rating 
for the veteran's service-connected PTSD.  The 30 percent 
rating granted pursuant to this 1988 decision has remained in 
effect since that time.  

The veteran was treated at VA and private facilities from 
1991 to 1998 for various disorders.  He was seen at VA 
outpatient clinic in August 1997 for psychiatric complaints.  

A VA psychiatric examination was conducted examination 
October 1997.  At that time the veteran reported bad dreams 
and that he was unable to stand noise.  The veteran stated 
that he ruminated about combat on a daily basis and that he 
avoided discussing combat with other veterans.  He also noted 
that sudden noises startled him, helicopters bothered him, 
and that he became upset upon smelling diesel fuel.  The 
veteran admitted to a history of hallucinations associated 
with flashbacks to Vietnam as well as to a history of 
homicidal and suicidal thoughts.  He denied attempts to harm 
himself or others.  The veteran further reported that he 
dreamt of combat twice a week.  He stated that he was last 
employed 12 years ago as a construction worker, but left 
because of leg pain.  He had been married for 20 years and 
separated from his wife for one month.

The examination showed that the veteran's speech was fluent 
without flight of ideas or looseness of associations.  Mood 
was noted to be anxious, as was his affect.  The veteran 
denied hallucinations, expressed no identifiable delusions, 
and denied homicidal or suicidal thoughts.  He was oriented 
to person, place, situation, and time.  He denied 
hallucinations, expressed no identifiable delusions, and 
denied homicidal or suicidal thoughts.  Remote, recent, and 
immediate recall was noted by the examiner to be consistent 
with estimated borderline IQ.  Judgment to avoid danger was 
described as adequate.  Abstracting ability was reported as 
being poor and insight was noted to be fair.  The examiner 
noted that the veteran gave a history consistent with PTSD 
and borderline IQ.  A Global Assessment of Functioning (GAF) 
score was not provided.  In a December 1997addendum to the 
October 1997 VA examination the examiner provided a GAF score 
of 55.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  The VA examiner, in the 
December 1997 addendum to the October 1997 VA examination 
report, assigned the veteran a GAF of 55.  A GAF of 51 to 60 
is defined as moderate symptoms (e.g., flat effect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers.  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

The veteran's statements are considered to be competent 
evidence when describing symptoms of a disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, these 
statements must be viewed in conjunction with the objective 
medical evidence.  In this regard, the recent VA examination 
showed that the veteran had an anxious mood and affect, was 
experiencing nightmares, and that he also experienced startle 
reaction in response to sudden loud noises.  He reported 
homicidal and suicidal thoughts.  Additionally he continues 
to receive treatment at a VA mental health clinic.

After reviewing the it is of the opinion of the Board that 
the current symptoms and objective findings more nearly 
approximate the criteria for the next higher evaluation per 
38 C.F.R. § 4.7 (1999).  Accordingly, it is the judgment of 
the Board that a 50 percent rating is warranted for the PTSD.  

However, this same evidence does not support a rating of more 
than 50 percent.  The recent VA examination showed that his 
speech was not impaired and he was responsive.  Additionally, 
there was no impairment of his thought process.  Also, there 
was no indication of loss of contact with reality.  
Furthermore, his memory was consistent with his IQ and his 
insight was described as fair.  

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis, which supports a higher 
rating.  


ORDER

Entitlement to a 50 percent for PTSD is granted, subject to 
the law and regulations governing the payment of monetary 
benefits. 


REMAND

Initially, the Board finds that the veteran's claims for 
increased ratings for his service-connected shell fragment 
wound residuals obliteration of the left costophrenic angle 
are well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  Murphy, supra.  In addition, a claim that a 
disorder has become more severe is well grounded where the 
disorder was previously service-connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity.  Proscelle, supra.

VA is statutorily obligated to assist the veteran in the 
development of a well-grounded claim.  This includes the duty 
to conduct a thorough and contemporaneous medical examination 
under appropriate circumstances.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

A VA examination was conducted in April 1997.  Subsequent to 
the date of receipt of the claim concerning the issues 
currently on appeal, April 1997, the relevant sections of the 
VA's Schedule dealing with evaluation of muscle injuries was 
changed, effective July 3, 1997.  These revisions include 38 
C.F.R. §§ 4.47 through 4.54, and 4.72, which were removed and 
reserved, and §§ 4.55, 4.56, 4.69, 4.73 and various 
diagnostic codes.  

As noted above, the Court has held that where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The Court has held that when, as in the instant case, a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1999) must be considered, and examinations upon which 
the rating decisions are based must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 
also Schafrath, supra.

The representative in December 1998 January 1999, contended, 
in essence, that the VA April 1997 VA examination was 
inadequate.  After reviewing the findings of the April 1997 
VA examination, the Board is of the opinion that a more 
detailed evaluation is required in order to comply with 
DeLuca. 

Concerning the issue of entitlement to an increased rating 
for obliteration of the left costophrenic angle, the 
veteran's service-connected disability was evaluated under 
diagnostic code 6810, which provided for the evaluation of 
serofibrinous pleurisy. The schedular criteria for evaluating 
respiratory disorders, including pleurisy were revised 
effective on October 7, 1996.  

Under the revised criteria for respiratory disorders, chronic 
pleural effusion or fibrosis is for evaluation under 
Diagnostic Code 6845.  Under this section, a 10 percent 
evaluation is warranted for FEV-1 of 71 to 80 percent 
predicted, FEV-1/FVC of 71 to 80 percent, or DLCO (SB) of 66 
to 80 percent predicted.  A 30 percent evaluation is 
warranted for FEV-1 of 56 to 70 percent predicted, FEV-1/FVC 
of 56 to 70 percent, or DLCO (SB) of 56 to 65 percent 
predicted. 

A review of the record reveals that a VA pulmonary 
examination was conducted in September 1997.  However, the 
Board finds that the test did not include all the appropriate 
tests which should be afforded the veteran.  Specifically, 
under Diagnostic Code 6845, noted above, the veteran may be 
entitled to an increased evaluation by any of 3 different 
tests, namely: (1) the Forced Expiratory of Volume in one 
second (FEV-1); (2) the ratio of Forced Expiratory Volume in 
one second to Forced Vital Capacity (FEV-1/FVC); and (3) the 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO(SB)).  The Board DLCO(SB) was not 
performed at the July 1997 VA respiratory examination.

It is also noted that the veteran's representative, in 
January 1999, pointed out that recent examination of the 
veteran had shown that scars in the right thigh and buttock 
area were tender.  It was contended that separate compensable 
ratings were warranted for scars associated with the 
veteran's shell fragment injuries on the basis of objectively 
demonstrated tenderness.  The Board notes that separate 
rating can be assigned for such scars.  See Estaban v. Brown, 
6 Vet. App. 259 (1994).

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims, the case is 
REMANDED for the following actions:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
arguments in support of his claims.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain all VA and non-VA 
medical records pertaining to recent 
treatment for the residuals of the shell 
fragment wounds and respiratory 
disabilities.  The RO should then obtain 
all records which are not on file.

3.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature and severity of the residuals 
of the shell fragment wounds to the left 
posterior thorax, right lower arm near 
the elbow, right anterior thigh, and 
right buttock.  All testing, including X-
rays, deemed necessary should be 
performed.  The claims folder and a copy 
of this Remand are to be made available 
to the examiner in conjunction with the 
examination.  The affected joints should 
be examined for degrees range of motion.  
The examiner should also be asked to note 
the normal ranges of motion concerning 
any involved joint.  Additionally, the 
examiner should be requested to determine 
whether the affected joints exhibit 
weakened movements, excess fatigability, 
or incoordination attributable to the 
service-connected disability.  The 
examiner should also provide an opinion 
as to the degree of any functional loss 
that is likely to result from a flare-up 
of symptoms or on extended use It is 
requested that the examiner identify all 
Muscle Groups involved.  The examiner 
should also include a detailed 
description of any scars.

4.  A VA examination should be conducted 
by a specialist in respiratory disorders 
to determine the nature and severity of 
his service-connected obliteration of the 
left costophrenic angle.  The claims 
folder and a copy of this Remand, should 
be made available to the examiner for 
review before the examination.  It is 
requested that the veteran obtain a 
detailed history concerning the veteran's 
complaints and symptoms.  In addition to 
pulmonary function tests (PFTs) all other 
indicated special studies should be 
accomplished.  The examiner should be 
furnished a copy of the PFTs required 
under Diagnostic Code 6845.  The examiner 
should also be asked to provide specific 
comments, to the extent possible, 
attributing all findings and symptoms to 
the veteran's left costophrenic angle 
obliteration.  A complete rational for 
any opinion expressed should be included 
in the examination report.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
to ensure that they it responsive to and 
in compliance with the directives of this 
Remand and if they are not, the RO should 
implement corrective procedures.

6.  After undertaking any additional 
development deemed appropriate by the RO, 
the RO should re-adjudicate the issues in 
appellate status, to include 
consideration of the revisions, and 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1999).  See 
also DeLuca, Karnas, supra.  

The RO should also consider whether 
separate compensable ratings are 
warranted for scars associated with the 
veteran's service-connected shell 
fragment injuries.  See Estaban, supra.

If the benefits sought on appeal are not granted, the RO 
should issue the veteran and his representative a 
Supplemental Statement of the Case, and an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals







